Citation Nr: 1010475	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-00 439	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Whether the veteran's disability compensation benefits were 
properly reduced due to incarceration.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from September 1969 to 
September 1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2006 RO determination that reduced the 
veteran's disability compensation benefits due to 
incarceration.   


FINDINGS OF FACT

1.  The Veteran is service connection for postoperative 
residuals of a herniated nucleus pulposus, evaluated as 20% 
disabling.

2.  The Veteran was incarcerated in a State penal institution 
for conviction of a felony in April 1979, and remains 
incarcerated for the same conviction to date.

3.  Effective August 2006, the RO reduced the veteran's VA 
disability compensation benefits due to his incarceration.


CONCLUSION OF LAW

The claim that the veteran's disability compensation benefits 
were improperly reduced due to his incarceration is without 
legal merit.  38 C.F.R. § 3.665 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

With respect to the instant claim as to the propriety of the 
reduction of the veteran's VA disability compensation 
benefits due to his incarceration, the RO has notified the 
Veteran of the reasons for denial of the claim, and afforded 
him opportunities to present evidence and argument in 
connection therewith.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
him.  As will be explained below, the claim currently under 
consideration lacks legal merit; hence, the duties to notify 
and assist imposed by the VCAA are not applicable.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  

II.  Analysis

Under the applicable criteria, any person who is incarcerated 
in a Federal, State, or local penal institution in excess of 
60 days for conviction of a felony will not be paid 
disability compensation in excess of the amount specified in 
paragraph (d) of this section beginning on the 61st day of 
incarceration.  The VA will inform a person whose benefits 
are subject to this reduction of the rights of his dependents 
to an apportionment while he is incarcerated, and the 
conditions under which payments to him may be resumed upon 
release from incarceration.  38 C.F.R. § 3.665(a).

The term release from incarceration includes participation in 
a work-release or halfway house program, parole, and 
completion of sentence.  For purposes of this section, a 
felony is any offense punishable by death or imprisonment for 
a term exceeding 1 year, unless specifically categorized as a 
misdemeanor under the law of the prosecuting jurisdiction.  
38 C.F.R. § 3.665(b).

38 C.F.R. § 3.665(a) applies to (1) a person serving a period 
of incarceration for conviction of a felony committed after 7 
October 1980; (2) a person serving a period of incarceration 
after 30 September 1980 (regardless of when the felony was 
committed) when the following conditions are met: (i) he was 
incarcerated on          1 October 1980; and (ii) an award of 
compensation was approved after                  30 September 
1980; and (3) a veteran who, on 7 October 1980, was 
incarcerated in a Federal, State, or local penal institution 
for a felony committed before that date, and who remains so 
incarcerated for a conviction of that felony as of 27 
December 2001.  38 C.F.R. § 3.665(c).

A veteran to whom the provisions of 38 C.F.R. § 3.655(a), (c) 
apply with a service-connected disability evaluation of 20% 
or more shall receive the rate of compensation payable under 
38 U.S.C.A. § 1114(a) (West 2002).  38 C.F.R. § 3.665(d)(1).

If there was no apportionment at the time of release from 
incarceration, or if the released person is reunited with all 
dependents for whom an apportionment was granted, his award 
shall be resumed the date of release from incarceration if 
the VA receives notice of release within 1 year following 
release; otherwise, the award shall be resumed the date of 
receipt of notice of release.  38 C.F.R. § 3.655(i).

If a conviction is overturned on appeal, any compensation 
withheld under this section as a result of incarceration 
(less the amount of any apportionment) shall be restored to 
the beneficiary.  38 C.F.R. § 3.665(m).

The Veteran contends that his VA disability compensation was 
improperly reduced due to his incarceration because the 
provisions of 38 C.F.R. § 3.665(c)(3) improperly abrogated 
the provisions of 38 C.F.R. § 3.665(c)(2)(ii), which 
previously exempted him from such reduction.  He argues that 
the provisions of 38 C.F.R. § 3.665(c)(3) under which his 
compensation benefits were reduced constitute an 
unconstitutional application to him of an ex post facto law.

The facts of this case show that the Veteran is service 
connection for postoperative residuals of a herniated nucleus 
pulposus, evaluated as 20% disabling.  In April 1979, he was 
incarcerated for life in an Oklahoma penal institution for 
conviction of felonies, and remains incarcerated for the same 
conviction to date.

By letter of May 2006, the RO notified the Veteran and his 
representative of a proposal to reduce his VA disability 
compensation benefits effective August 2006 under the 
provisions of 38 C.F.R. § 3.665, including 38 C.F.R. 
§ 3.665(c)(3), and he was invited to submit evidence showing 
that the proposed action should not be taken.  

By letter of August 2006, the RO notified the Veteran and his 
representative that his VA disability conpensation benefits 
had been reduced effective August 2006 on the basis of his 
incarceration.

Although the Veteran has argued that his VA disability 
compensation has been improperly reduced, the Board is 
without legal authority to grant him the relief he seeks.  
While the Veteran has raised constitutional challenges to the 
application of the provisions of 38 C.F.R. § 3.665(c)(3), the 
Board is not the proper forum for adjudication of such 
matters.  He has not claimed that he was incarcerated for 
less than 60 days, or for less than a felony, or that he has 
been released from incarceration, or that his conviction has 
been overturned on appeal.  Rather, appellate review 
discloses that the RO properly applied the provisions of 
38 C.F.R. § 3.665(c)(3) to reduce his VA disability 
compensation effective August 2006, inasmuch as he met the 
criteria for reduction, i.e., he was a veteran who, on                
7 October 1980, was incarcerated in a Federal, State, or 
local penal institution for a felony committed before that 
date, and he remained so incarcerated for a conviction of 
that felony as of 27 December 2001.  

As there is no legal basis under 38 C.F.R. for the grant of 
the benefit sought, the claim that the veteran's disability 
compensation benefits were improperly reduced due to his 
incarceration must be denied.  Where, as here, the law and 
not the evidence is dispositive of the appellant's claim, the 
claim must be denied because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown,  6 
Vet. App. 426, 430 (1994).
 

ORDER

As the veteran's disability compensation benefits were 
properly reduced due to his incarceration, the claim is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


